*684
By the Court.

Lyon, J.,
delivering the opinion.
The proof submitted by the plaintiff on the trial to show title in the defendant in attachment to the goods levied, was very slight. It amounted, at most, to the establishment of a mere presumption that the goods were in possession, or had been in possession of the defendant, from which title might be inferred. The testimony of the witness Sigismund Ardelsdoffer, offered by the claimant, and ruled out by the Court, was admissible, and proper to be considered by the jury for the purpose of rebutting such presumption. Whether it would do so, was a question for the jury. It certainly does show that the witness had possession of the goods for the claimants, and not the defendants, at the time of the levy. Whether the holding was good against the creditors of Ans-locker, is another question, and that, .too, is for the jury. We hold that the evidence ought not to have been excluded from the jury.
Judgment reversed.